Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 15-17, 20-23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 7303822 B1) in view of Tokushige et al. (US 2006/0270793 A1).
Regarding Claims 15 and 21, Matsuoka et al. discloses a multilayer structure (Col 3, lines 23-25), comprising a barrier layer comprising a polyamide-based resin (Abstract) which is molded (Col 3, lines 12-15) and contains fibers (Col 10, lines 8-13), a neighboring layer comprising polyester or polyethylene (Col 3, lines 31-38), and an adhesive layer between the barrier and neighboring layers (Col 3, lines 40-43) comprising ethylene/glycidyl methacrylate copolymer as claimed in Claim 21 (Col 19, lines 25-27) which is a polyolefin-based resin containing a glycidyl group as claimed in Claim 15.
Matsuoka et al. further discloses the neighboring layer comprising polyethylene (Col 3, lines 37-39). Matsuoka et al. does not disclose the ethylene/glycidyl methacrylate copolymer being graft polymerized with acrylonitrile and styrene.
Tokushige et al. discloses a molded article (abstract) comprising polyamide and polyethylene (para 0033, lines 9 and 11) and a graft polymer (para 0025) MODIPER A4400 which is styrene/acrylonitrile copolymer grafted to ethylene/glycidyl methacrylate copolymer (para 0049). Use of a graft polymer improves impact properties of the product (para 0028, lines 2-4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Matsuoka et al. to incorporate the teachings of Tokushige et al. to produce a composite molded article as claimed, wherein a styrene/acrylonitrile copolymer is grafted to the ethylene/glycidyl methacrylate copolymer of the adhesive. Doing so would improve the impact properties of the product.
Regarding Claim 16, Matsuoka et al. in view of Tokushige et al. discloses all of the limitation of the present invention according to Claim 15 above. Matsuoka et al. further discloses the polyamide-based resin is nylon 6 (Col 4, lines 50-51; Col 18, lines 41-52) and the neighboring layer comprises polyethylene (Col 3, lines 37-39).
Regarding Claims 17 and 29, Matsuoka et al. in view of Tokushige et al. discloses all of the limitation of the present invention according to Claims 15 and 16 above. Matsuoka et al. further discloses a fiber length of 3mm (Col 20, lines 24- As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding Claim 20, Matsuoka et al. in view of Tokushige et al. discloses all of the limitation of the present invention according to Claim 15 above. Matsuoka et al. further discloses the fibers include carbon fiber (Col 10, line 9). 
Regarding Claim 22, 
Regarding Claim 23, Matsuoka et al. in view of Tokushige et al. discloses all of the limitation of the present invention according to Claim 15 above. Matsuoka et al. further discloses the adhesive layer is 0.1 mm thick (Col 22, line 61).
Claims 18-19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. in view of Tokushige et al. as applied to claims 15 and 16 above, and further in view of Yamaguchi et al. (WO 2014/112501 A1).
Regarding Claims 18-19 and 30, Matsuoka et al. in view of Tokushige et al. discloses all of the limitations of the present invention according to Claims 15 and 16 above. Matsuoka et al. in view of Tokushige et al. does not disclose the fibers being continuous or oriented in one direction.
Yamaguchi et al. discloses a composite resin structure with a fiber-reinforced polyamide layer (paras 0018, 0137, and 0142), wherein the fibers are continuous and oriented in one direction (para 0028, line 3; claim 10). This produces a molded article with higher mechanical characteristics than one with discontinuous fibers (para 0028, lines 4-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Matsuoka et al. in view of Tokushige et al. to incorporate the teachings of Yamaguchi et al. to produce a composite molded article as claimed, wherein the reinforcing fibers are .
Response to Arguments
In light of applicant’s amendment to the claims filed 03/05/2021, the rejections of record of 
Claims 15, 16 and 20-23 under USC 102 as being anticipated by Matsuoka; 
Claims 17 and 29 under USC 102 as being anticipated by or alternatively under USC § 103 as being obvious over Matsuoka; 
Claims 18, 19, and 30 under USC 103 over Matsuoka in view of Yamaguchi; 
Claim 24 under USC 103 over Matsuoka in view of Tokushige;
Claims 15 and 18-20 under USC 102 as being anticipated by Yamaguchi;
Claim 17 under USC 103 over Yamaguchi in view of Naruse;
Claims 16, 21-23, and 30 under USC 103 over Yamaguchi in view of  Matsuoka; and 
Claim 29 under USC 103 over Yamaguchi in view of Matsuoka and Naruse

Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive.
Applicant argues that importing the teachings of Tokushige into Matsuoka fail to disclose, teach or suggest the subject matter of the amended Claim 15. Applicant argues that since the graft polymer of Tokushige is compounded with polyarylene sulfide resin and polyolefin based copolymer, the resin is “sharply different” from the joining layer of the claim. 
However, Tokushige is only used as teaching reference in order to teach that graft polymers of olefin-based copolymers, such as the copolymer prepared by graft polymerizing styrene/acrylonitrile copolymer to ethylene/glycidylmethacrylate copolymer (para 0048), have better impact properties than just the olefin-based copolymers (para 28). It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability 
The rejection is not importing the entire composition of Tokushige, but is using the teaching of Tokushige to modify the ethylene/glycidyl methacrylate copolymer adhesive of Matsuoka by graft polymerizing it with styrene/acrylonitrile copolymer. Further, the motivation pointed to in Tokushige is for the graft polymer only.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787